Citation Nr: 0733902	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for a bilateral knee disability prior to November 22, 2006.

6.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability from November 22, 2006.

7.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability from November 22, 2006.

8.  Entitlement to an initial compensable evaluation for a 
left ankle disability through November 22, 2006, and in 
excess of 10 percent from November 22, 2006.

9.  Entitlement to an initial compensable evaluation for 
herpes.

10.  Entitlement to an initial compensable evaluation for 
acne through November 22, 2006, and in excess of 10 percent 
from November 22, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing conducted at the RO in January 2006.  In 
March 2006, this case was remanded for additional evidentiary 
development.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have a chronic back disability which 
is related to his period of service, nor is there any 
indication that any degenerative disease of the spine was 
present to a compensable degree within one year after his 
separation from service.  

2.  The veteran does not have a chronic headache disorder 
which is related to his period of service.

3.  The veteran does not have a current bilateral hearing 
loss disability which is related to his period of service, 
and sensorineural hearing loss as an organic disease of the 
nervous system is not shown to have been manifested to a 
compensable degree within one year after his separation from 
service.  

4.  The veteran does not have a chronic left shoulder 
disability which is related to his service.  

5.  Prior to November 22, 2006, the veteran's bilateral knee 
disability was manifested by no swelling, effusion, or 
crepitus, and no instability or subluxation, and mild pain on 
compression testing.  

6.  From November 22, 2006, the veteran's right knee 
disability has been manifested by flexion to 80 degrees and 
extension to 20 degrees, with very mild effusion, crepitus, 
and grinding.

7.  From November 22, 2006, the veteran's left knee 
disability has been manifested by flexion of 90 degrees and 
extension to 18 degrees, with mild palpable effusion and 
subpatellar crepitus, and significant pain, and flexion spasm 
of the calf muscles.

8.  Prior to November 22, 2006, the veteran's left ankle 
disability was manifested by tenderness on the lateral 
aspect, and normal X-ray studies.

9.   From November 22, 2006, the veteran's left ankle 
disability has been manifested by plantar flexion to 45 
degrees and extension to 8 degrees, with pain, tenderness, 
and effusion.

10.  Prior to and after August 30, 2002, the veteran's herpes 
has been manifested by no exfoliation, exudation, or itching, 
and no current evidence of any active disease. 

11.  Prior to August 30, 2002, the veteran's acne was 
manifested by some pustules on the head and a few pitted 
scars on the cheeks, back, and neck, but with no indication 
of exfoliation, exudation, or itching.

12.  From August 30, 2002, through November 22, 2006, the 
veteran's acne was manifested by acne scarring, but with no 
indication of deep acne (deep inflamed nodules and pus-filled 
cysts), no evidence of at least one characteristic of 
disfigurement, and no indication of itching, exfoliation, or 
exudation.

13.  From November 22, 2006, the veteran's acne has been 
manifested by no active acne disease, with only old pitted 
scars, no systemic symptoms, with 40 percent involvement of 
the total exposed areas of the skin, and 4 to 5 percent 
involvement of the total body.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by service, nor may such a disability be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309 (2007).

2.  A chronic headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303(b) (2007).

3.  A chronic bilateral hearing loss was not incurred in or 
aggravated by service, nor may sensorineural hearing loss, as 
an organic disease of the nervous system, be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309, 3.385 (2007)

4.  A chronic left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303(b) (2007).

5.  The criteria for an initial evaluation in excess of 10 
percent for a bilateral knee disorder prior to November 22, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.45, Diagnostic Code (DC) 5257 
(2007).

6.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability from November 22, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.45, DCs 5256, 5257, 5260, 5261 (2007).

7.  The criteria for an evaluation of 30 percent for the left 
knee disability from November 22, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2,  4.7, 4.10, 4.45, 
DCs 5256, 5257, 5260, 5261 (2007).

8.  The criteria for an initial compensable evaluation for a 
left ankle disability prior to November 22, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.45, DC 5271 (2006).

9.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disability from November 22, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.45, DC 5271 (2007).

10.  The criteria for a compensable evaluation for herpes, 
either prior to or after August 30, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
DC 7806 (2002 & 2007).

11.  The criteria for a compensable evaluation for facial 
acne prior to August 30, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, DC 
7806 (2002).

12.  The criteria for a compensable evaluation for facial 
acne from August 30, 2002, through November 22, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, DCs 7800, 7806, 7828 (2002 & 2006).

13.  The criteria for an evaluation in excess of 10 percent 
from November 22, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, DCs 7800, 
7806, 7828 (2002 & 2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In April 2003 and May 2006, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also advised of the evidence and 
information needed to substantiate his claims for increased 
evaluations.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a May SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  The Board 
does note that the veteran was provided with the provisions 
of the Dingess decision in May 2007.

Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; 
see Hickson, supra (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

B.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made to that portion of the 
Rating Schedule that addresses skin diseases, Diagnostic Code 
7800.  These changes became effective on August 30, 2002.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change. See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3- 
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Service connection

1.  Back disability

The relevant evidence of record includes the veteran's 
service medical records (SMRs).  These included a normal 
entrance examination performed in July 1974; specifically, 
the musculoskeletal examination was within normal limits.  On 
August 27, 1974, he complained of low back pain of one day's 
duration.  The diagnosis was pulled muscle.  On August 28, 
1975, he complained of a cold accompanied by a backache.  At 
the time of the July 1977 separation examination, the back 
was normal even though he complained of recurrent back pain.

The veteran was afforded a VA examination in November 1977.  
He noted that he had pulled a muscle in the low back in 
service and that he still had pain without radiation.  An X-
ray was negative.  He displayed full range of motion and 
negative straight leg raises.  

During a September to October 1991 VA hospitalization for an 
unrelated disorder, the veteran stated that he had a history 
of constant, sharp back pain that was localized to the low 
back.  He had trouble bending over and had mild spasm and 
diffuse tenderness.  The diagnosis was mild degenerative 
joint disease (DJD) at L5-S1, with a bulging disc at L5-S1.  
The VA and private treatment records developed since that 
time to the present continued to demonstrate complaints of 
low back pain, with findings of DJD and spondylosis.  At the 
time of the January 2006 personal hearing, he stated that he 
was taking medications for low back pain.

After a careful review of the evidence of record, the Board 
finds that service connection for a chronic low back 
disability has not been established.  The objective evidence 
of record shows that the veteran had made subjective 
complaints of back pain twice during service, which was 
attributed to a pulled muscle.  The separation examination, 
while noting his complaints of recurrent back pain, had been 
objectively normal.  The November 1977 separation 
examination, again while noting his complaints of pain, was 
within normal limits.  There were then no further complaints 
of back pain documented in the record until 1991, 20 years 
after his separation.  At the time of the discharge 
examination and the 1977 VA examination, only subjective 
complaints of pain were noted, with no evidence of any 
underlying pathology. 

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  Therefore, in the absence of any objective 
findings, it cannot be found that the pulled muscle noted in 
service constituted the onset of a chronic back disorder, 
particularly since no further complaints about the back were 
made for some 20 years.  Moreover, while DJD and a bulging 
disc were noted in 1991, there is no indication that either 
disorder was present to a compensable degree within one year 
of his discharge from service.  As a consequence, service 
connection for a chronic disorder on a direct basis or for a 
presumptive disorder have not been demonstrated and the claim 
must be denied.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau, Buchanan, supra.  Here, the veteran is 
competent to state that he has suffered from back pain since 
service.  However, he has not shown that he has the expertise 
to render an opinion as to medical diagnosis or medical 
causation.

The fact remains that there is no indication in the objective 
record that the veteran has a chronic low back disorder which 
can be related to his period of service.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the absence of any medical evidence to 
support his claim.  The preponderance of the evidence is thus 
against the claim for service connection for a chronic low 
back disorder, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Headaches

The veteran's SMRs noted no complaints of headaches at the 
time of his entrance onto active duty in July 1974.  On 
August 27, 1974, he complained of headaches of two days 
duration.  He again complained of severe headaches on July 
27, 1976.  The July 1977 separation examination was normal 
and he made no complaints about headaches.

VA afforded the veteran an examination in November 1977.  He 
complained of headaches virtually every day.  The 
neurological evaluation was within normal limits.  The VA 
outpatient treatment records showed complaints of headaches 
in September 1979 and not again until 1997, when he reported 
in May that he had recurrent, severe headaches.  

At his Travel Board hearing before the undersigned in January 
2006, the veteran testified that he had accidentally struck 
his head in service.  He now reported having one to two 
headaches per month.

Upon careful review of the evidence of record, it is found 
that service connection for chronic headaches has not been 
established.  The objective evidence shows that the veteran 
had made two complaints in service, which were noted at the 
time of his separation from service , as well as two 
complaints immediately following service in 1977 and 1979.  
However, there was no further reference to headaches until 
1997.  The 20-year silence of this record militates against 
finding that the veteran had developed a chronic headache 
disorder related to the complaints made in service in 1974 
and after service in 1977 and 1979.  There is simply no 
evidence of chronicity of symptomatology after service.  

The veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
events that a lay person may observe or the presence of 
disability or symptoms of disability that are observable by a 
lay person.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau, Buchanan, supra.  Here, the veteran is 
competent to state that he has suffered from headaches that 
began in service, even to state that it was related to a head 
injury in service.  Unfortunately, the objective records do 
not document that a head injury occurred in service.  
Moreover, he has not shown that he has the expertise to 
render an opinion as to medical diagnosis or medical 
causation, and is therefore not competent to state that he 
has developed a chronic headache disability related to his 
period of service.

The fact remains that there is no indication in the objective 
record that the veteran has a chronic headache disorder which 
can be related to his period of service.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the absence of any medical evidence to 
support his claim.  The preponderance of the evidence is thus 
against the claim for service connection for a chronic 
headache disorder, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Bilateral hearing loss

The SMRs show that the veteran's hearing acuity was within 
normal limits at the time of the July 1974 entrance 
examination, as well as during the July 1977 separation 
examination.  The evidence developed since his release from 
service fails to demonstrate the current existence of a 
hearing loss disability.

The veteran testified before the undersigned that during 
service he had worked around aircraft.  While ear protection 
had been provided, he commented that it was not very 
effective.  He said that he now has to turn the television up 
"really loud."  

After a careful review of the evidence of record, the Board 
finds that service connection for a bilateral hearing loss 
disability has not been established.  The objective evidence 
reveals that the veteran's hearing was normal during service.  
There is also no suggestion in the objective record that the 
veteran currently has a bilateral hearing loss disability.  
Based upon this evidence, service connection cannot be 
awarded.  

As noted above, the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of events that a lay person may observe or the 
presence of disability or symptoms of disability that are 
observable by a lay person.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.159, 3.303(a); Jandreau, Buchanan, supra.  Although he 
may be competent to state that he now has trouble hearing, he 
has not demonstrated that he has the expertise required to 
either diagnose a hearing loss disability or to relate any 
such loss to his period of service.  

There is no indication in the objective record that the 
veteran has a bilateral hearing loss disability which can be 
related to his period of service.  While his contentions have 
been carefully considered, these contentions are outweighed 
by the absence of any medical evidence to support his claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a current disability, a disease or 
injury in service, and a causal nexus between the two.  The 
preponderance of the evidence is thus against the claim for 
service connection for a bilateral hearing loss disability, 
and, therefore, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Left shoulder disorder

The service medical records show that the veteran's left 
shoulder was normal at the time of his entrance onto active 
duty in July 1974.  On May 26, 1977, he reported that he had 
slipped down some stairs; his chief complaint was of left 
shoulder pain.  The acromioclavicular joint was tender, but 
he was neurovascularly intact.  Motion of the shoulder, save 
for abduction, was within normal limits.  He stated that he 
had pain at 80 degrees.  An X-ray of the joint was negative.  
The assessment was strain, which was described as minor.  At 
the time of the July 1977 separation examination, his 
musculoskeletal system was within normal limits.  

The veteran was afforded a VA examination in November 1977.  
He stated that he had some trouble with his left shoulder if 
he used it in a certain way.  The X-ray was negative.  He had 
full range of motion with a complaint of a little discomfort 
on abduction and forward flexion.  He was tender to the 
anterior portion.  There were no further complaints about the 
shoulder until 1994, when he reported shoulder pain.  During 
his January 2006 hearing before the undersigned, he stated 
that he was taking medication for shoulder pain.

Based upon a careful review of the evidence of record, 
service connection for a left shoulder disability has not 
been established.  While the veteran had suffered a minor 
shoulder strain during service in 1977, and had reported that 
it was still bothering him at the time of the November 1977 
VA examination, the Board finds that this evidence is not 
sufficient to demonstrate the development of a chronic left 
shoulder disability, particularly in light of the objective 
evidence that shows no further complaints until 1994, almost 
20 years after his discharge from service. 




Of course, the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of events that a lay person may observe or the 
presence of disability or symptoms of disability that are 
observable by a lay person.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.159, 3.303(a); Jandreau, Buchanan, supra.  He is 
competent to state that he has suffered from a left shoulder 
disorder that began in service.  However, he has not shown 
that he has the expertise to render an opinion as to medical 
diagnosis or medical causation.  Therefore, he is not 
competent to state that he has developed a chronic left 
shoulder disability related to his period of service.

The fact remains that there is no indication in the objective 
record that the veteran has a left shoulder disorder which 
can be related to his period of service.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the absence of any medical evidence to 
support his claim.  The preponderance of the evidence is thus 
against the claim for service connection for a chronic left 
shoulder disorder, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased evaluations

1.  Bilateral knee disorder

The pertinent evidence of record includes the report of a VA 
examination of the veteran performed in November 1977.  He 
stated that his knees would pop.  The X-ray of both knees was 
negative.  The ligaments were stable, with slight crepitation 
on full flexion.  February and March 1978 VA outpatient 
treatment records reflected complaints of pain, with full 
range of motion and some mild instability.

Another VA examination was conducted in September 1978.  The 
veteran was noted to hold his right knee stiffly, which 
created an exaggerated limp.  The X-rays of the knees were 
negative.  There was no swelling, effusion, or crepitus.  
Compression of the knees displayed some mild pain.  There was 
no muscle atrophy.  The diagnosis was bilateral 
chondromalacia patella.  

VA treatment records developed during the 1990's showed 
continuing complaints of bilateral knee pain, greater on the 
left.  In May 1997, an X-ray was negative, and in June 1997, 
it was noted that his knee disorders had not hindered his 
ability to work.  

In January 2006, the veteran testified that he saw a 
physician every two weeks, when he complained of pain.  He 
said that took medication for the pain.  He said that he had 
braces for the knees, which would buckle and swell.  He also 
testified that he had had fluid drained from the right knee.  

He also submitted records from the Social Security 
Administration (SSA), which demonstrated complaints of knee 
pain.  The knees displayed full range of motion.  VA 
treatment records developed between 2001 and 2006 showed that 
in May 2001 his knees appeared normal and had full range of 
motion.  The lower extremities displayed full strength.  He 
was provided with bilateral hinged knee braces.  In January 
2006, no arthritis was noted.  He was referred to physical 
therapy.

In November 2006, the veteran was provided an extensive VA 
examination.  He complained of chronic knee pain that was 
aching and stabbing in nature.  He also referred to a 
grinding pain under the patella.  He also mentioned having 
weakness, stiffness, and swelling, particularly of the right 
knee, which occurred after a lot of standing and/or walking.  
He complained of right knee instability or give way, as well 
as locking, and bilateral easy fatigability and lack of 
endurance.  He said that the knees would alternately flare-
up, which would occur about twice a month.  He also commented 
that weather changes could trigger a flare-up.  When these 
flare-ups would occur he would have to stop all activity and 
treat them.  Standing and walking were particularly painful.  
He had been prescribed a cane and knee braces.  He claimed 
that he had had one right patella dislocation, which had to 
be reduced at the hospital.  Simulated range of motion during 
a flare-up showed flexion of the right knee to 95 degrees, 
with a 45 degree loss of full extension.  The left knee had 
98 degrees of flexion, with a 52 degree loss of full 
extension.  During a flare-up, the right knee had as its 
major symptoms fatigue, pain, weakness, lack of endurance, 
and incoordination.  The left had pain as its major 
impairment, but he admitted to weakness, fatigue, lack of 
endurance, and incoordination.  Range of motion on 
examination noted right flexion to 80 degrees and extension 
of 20 degrees; on the left, flexion was to 90 degrees, and 
extension was to 18 degrees.  During these motions, he 
grimaced and grunted.  He developed quadriceps spasms in both 
anterior thighs on motion, particularly on extension.  He 
also had calf muscle spasms during flexion and extension.  
After ten movement repetitions, right knee flexion was to 96 
degrees (plus 6 degrees) and extension was to 32 degrees (a 
loss of 12 degrees); the left knee flexed to 78 degrees (a 
loss of 12 degrees) and extended to 20 degrees (a loss of 2 
degrees).  Following exercise, pain was his major symptom 
bilaterally; he also admitted to bilateral weakness, fatigue, 
lack of endurance, and incoordination.

The right knee displayed very mild effusion, with no pain of 
the tibia/fibular joint.  He had subpatellar discomfort with 
crepitus and "popping."  He had a high-riding patella, with 
pain on palpation of the medial and lateral tibial plateau.  
There was no laxity; however, he had an almost fixed flexion 
deformity, making it impossible to get a pristine examination 
of the ligaments.  The left knee showed mild effusion that 
was palpable, as well as subpatellar crepitus.  He had 
significant pain on the medial tibial plateau and on the 
medial distal femoral condyle.  He had positive subpatellar 
pain.  There was some stiff flexion limitation to 
straightening the left knee (which was also noted on the 
right), as well as significant flexion spasm of the calf 
muscle in the left leg, which was part of the restriction of 
left range of motion.  A high-riding patella was also noted.  
X-rays of the knee were negative.  The diagnosis was 
bilateral chondromalacia patellae.

The examiner commented that the veteran had weakened knees 
that rapidly deteriorate in strength and function with mild 
exercise, rapid fatigability, and marked incoordination with 
shaking of the knees and an inability to accurately place his 
feet and to hold his legs firmly in a fixed position.  After 
a few maneuvers, he would develop knee pain.  His facial 
expression would change; he became slightly pale, and began 
to unconsciously grunt as he continued the maneuvers.  


Upon careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for a bilateral knee disorder prior to November 22, 
2006, has not been established.  During that time period, his 
bilateral condition had been rated under DC 5257.  According 
to this DC, a 10 percent evaluation is warranted when there 
is slight recurrent subluxation or lateral instability.  A 20 
percent evaluation requires that these findings be moderate 
in degree and a 30 percent evaluation requires that these be 
severe in nature.  During this entire time frame, there was 
one reference to mild instability, that noted in a March 1978 
VA outpatient treatment note.  The only range of motion 
studies performed during this time period noted that range of 
motion of both knees had been normal (see the September 1978 
VA examination report).  The Board finds that the 10 percent 
disability evaluation assigned during this time period 
adequately compensated the veteran for his subjective 
complaints of pain and the limited degree of objective 
limitations noted in the treatment records.

On and after November 22, 2006, the veteran's knee disorders 
have been rated separately.  His right knee disorder has been 
assigned a 30 percent disability evaluation and the left knee 
has been assigned a 20 percent disability evaluation, both 
under DC 5261 (limitation of extension).  According to 
38 C.F.R. Part 4, DC 5260, a 0 percent evaluation is 
warranted for flexion limited to 60 degrees; a 10 percent 
evaluation is warranted for flexion limited to 45 degrees; a 
20 percent evaluation is warranted for flexion limited to 30 
degrees; and a 30 percent evaluation is warranted for flexion 
limited to 15 degrees.  Under 38 C.F.R. Part 4, DC 5261, a 0 
percent evaluation is warranted for extension limited to 5 
degrees; a 10 percent evaluation is warranted for extension 
limited to 10 degrees; a 20 percent evaluation is warranted 
for extension limited t 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  As to the right knee, there 
is no indication that extension is limited to 30 degrees, as 
would be required to warrant the assignment of a 40 percent 
disability evaluation.  Therefore, an increased evaluation 
for the right knee disorder has not been demonstrated 
pursuant to this diagnostic code.  


In regard to the left knee, the Board finds that the evidence 
of record supports the assignment of a 30 percent disability 
evaluation.  It is noted that his extension is limited to 18 
degrees, which is between the range of motion required for 20 
and 30 percent disability evaluations.  However, in light of 
the fact that the November 2006 VA examination had shown 
significant pain, effusion, and calf spasms, it is determined 
that a 30 percent disability evaluation more nearly 
approximates the degree of disability caused by his left knee 
disability.  Therefore, a 30 percent disability evaluation 
will be awarded.  

There is no suggestion in the record that the veteran should 
be assigned a separate compensable evaluation for limitation 
of flexion, since the evidence does not demonstrate flexion 
of either knee to at least a compensable degree.  See 
VAOPGCPREC 9-2004.   There is also no indication that a 
separate evaluation for degenerative changes need be assigned 
since this disorder has never been diagnosed.  See VAOPGCPREC 
9-98.

Therefore, it is found that the preponderance of the evidence 
is against a finding of entitlement to an evaluation in 
excess of 10 percent for a bilateral knee disability prior to 
November 22, 2006, and is against the assignment of a 30 
percent disability evaluation for a right knee disability 
after November 22, 2006.  However, it is found that, after 
weighing all the evidence of record, and after resolving all 
reasonable doubt in the veteran's favor, a 30 percent 
disability evaluation is warranted for the left knee 
disability.

2.  Left ankle

The relevant evidence of record includes the report of a 
November 1977 VA examination.  The veteran stated that the 
ankle was weak, and would give way if he stepped the wrong 
way.  An X-ray was negative.  He did have tenderness over the 
lateral aspect.  




In January 2006, the veteran testified before the undersigned 
that he saw a physician every two weeks.  He referred to pain 
in the ankle.  VA outpatient treatment records showed no 
evidence of arthritis as late as January 2006.

The veteran was afforded an extensive VA examination in 
November 2006.  He indicated that his primary problem was 
give way if he stepped on an uneven surface or when he 
twisted it to the lateral side.  He denied any chronic pain; 
this would occur only if he reinjured it.  He did indicate 
that it was stiff, especially in the morning; he also 
mentioned weakness, and occasional warmth and tingling.  
There was no regular swelling, and no fatigability or lack of 
endurance.  He indicated that, on average, the ankle would 
hurt once a month.  He said that he had recurrent strains, 
but no subluxations or dislocations.  During simulated flare-
ups, flexion was to 28 degrees and dorsiflexion was to 12 
degrees.  His major symptom was pain, but he admitted to 
weakness, fatigue, lack of endurance, and incoordination.  
Extension was to 8 degrees, at which point he would have pain 
and would stop movement.  Plantar flexion was to 32 degrees, 
at which point he stopped because of pain.  He had pre-
exercise range of motion of 40 degrees out of a possible 65 
degrees.  He had palpable left calf muscle spasm during 
motion, and he complained of pain referred to the left knee 
during extension of the ankle.  After 10 motion repetitions, 
his flexion was to 30 degrees, a decrease of two degrees; and 
extension was to 18 degrees, a gain of 10 degrees.  On 
repetition, pain was his major symptom, but he also noted 
fatigue, lack of endurance, and incoordination.  He denied 
any weakness.  He noted significant lateral perimalleolar 
pain.  The malleolus displayed effusions and swelling.  He 
also had pain across the tibiotalor mortis and mild 
tenderness to palpation on the anterior-medial malleolar 
enthesis.  There was no laxity of the Achilles tendon and no 
pain or swelling on the tendon insertion.  X-rays were 
negative.  The diagnosis was residuals of recurrent ankle 
sprains.  

After a careful review of the evidence of record, it is found 
that entitlement to a compensable evaluation prior to 
November 22, 2006, and to a an evaluation in excess of 10 
percent from November 22, 2006, have not been established.  
According to DC 5271, a 10 percent evaluation is warranted 
for moderate limitation of motion of the ankle; a 20 percent 
evaluation is warranted for marked limitation of motion.  
Prior to November 22, 2006, the only relevant evidence of 
record, which consisted of the November 1977 VA examination, 
showed no indication that the veteran's left ankle had 
moderate limitation of motion.  In fact, this examination had 
not included any range of motion studies.  Thus, there is no 
objective evidence of record available that would support an 
award of a compensable evaluation during this time frame.  
However, as of November 22, 2006, the evidence does 
demonstrate that the veteran has moderate, but no more, 
limitation of motion of the left ankle.  This is shown by the 
objective range of motion studies performed as part of the 
November 2006 VA examination noted above.  However, the Board 
cannot find, based on this evidence, that the veteran has 
marked limitation of motion of the left ankle, particularly 
in light of his full plantar flexion.  The 10 percent 
evaluation adequately compensates the veteran for his degree 
of limitation of extension and his subjective complaints of 
pain, weakness, fatigability, lack of endurance, and 
incoordination.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation prior to November 22, 2006, and in 
excess of 10 percent from November 22, 2006.

3.  Herpes

The relevant evidence of record includes the report of a VA 
examination of the veteran performed in November 1977.  He 
stated that his last attack of herpes had been in August 
1977; at the time of the examination, he was not having an 
outbreak.  His penis had small warts on the distal part, 
although they were not actively inflamed.  There were no 
herpes progenitalis lesions.  VA outpatient treatment records 
showed blisters on the penis in February 1978.  In May 1978, 
he had hydradenitis in the left inguinal fold.  

The veteran was afforded another VA examination in September 
1978.  There was no evidence of active herpes, but there were 
dark macules at the site of preexisting herpetic lesions.  
The condition was considered to be in remission.

February to March 1995 VA treatment records showed that the 
veteran had no active lesions.  In June 1997, he had a rash 
in the groin area.  

The veteran testified at his hearing in January 2006 that he 
saw his doctor every two weeks.  He commented that he did not 
really like to talk about this, although he noted that he had 
burning and itching.  He also stated that he took medication 
for the condition.

In November 2006, the veteran was reexamined by VA.  There 
was no herpetic activity anywhere on his body.  There were no 
lesions or scarring related to herpes anywhere.  However, it 
was noted that he was an active carrier of the virus; despite 
this, there was no evidence on examination of any current 
flare-up.

Upon careful review of the evidence of record, the Board 
finds that entitlement to a compensable evaluation for the 
veteran's herpes has not been established.  Under the law in 
effect prior to August 30, 2002, a 0 percent evaluation is 
warranted when there is slight, if any exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation is warranted when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  See 38 C.F.R. Part 4, DC 7806 
(2002).  After August 30, 2002, a 0 percent evaluation is 
warranted when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected; and no 
more than topical therapy required during the past 12 month 
period.  A 10 percent evaluation requires at least 5 percent 
but less than 20 percent of the entire body, or at least 5 
percent but less 20 percent, of exposed areas affected, or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during a recent 12-month period.  

The objective evidence of record does not demonstrate that a 
compensable evaluation is warranted under the law in effect 
prior to August 30, 2002, or under the older or revised 
versions after August 30, 2002.  There is no evidence of any 
exfoliation or exudation.  While the veteran has complained 
of itching, there is no objective evidence either prior to or 
after August 30, 2002, of any residuals of itching, such as 
signs of excoriation.  There is no indication that any 
percentage of the body is involved; in fact, there is no 
indication of any active lesions or scarring related to the 
herpes.  While the veteran has stated that he takes 
medications for the treatment of this condition, there is no 
objective evidence that he requires intermittent systemic 
therapy such as with corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during a recent 12-month period.  

We therefore must conclude that the preponderance of the 
evidence is against a finding of entitlement to a compensable 
evaluation under either the law in effect prior to August 30, 
2002, or under either law after August 30, 2002.

4.  Acne of the face

The relevant evidence of record includes the report of a VA 
examination conducted in November 1977.  There was no active 
acne during this examination.  There were some cystic lesions 
on the face, but none were actively inflamed.  VA outpatient 
treatment records showed some acne vulgaris on the face in 
February, March, and July 1978.

VA re-examined the veteran in September 1978.  He had 
pustules on the forehead, and a few on the cheeks.  He had 
some pitted scars on the cheeks, and the back of the neck.  

During a February to March 1995 VA hospitalization, the 
veteran's skin was healthy.  In July 1997, he had some acne 
scarring.  

In January 2006, the veteran testified that he saw a doctor 
every two weeks, and that he took medication for the 
treatment of his acne.  He said that he would get boils 
behind his ears.  VA outpatient treatment records noted 
pustulous eruptions on the face, groin, and buttocks.  There 
were no other findings.  In July 2005, he had recurrent 
pustules and a groin rash, with no other objective findings.  




VA again examined the veteran in November 2006.  He had 
several other dermatologic conditions which were not related 
to his acne.  He had had no significant treatment for his 
acne over the previous 12 month period.  There was no active 
acne vulgaris; only old pitted scars.  There were no systemic 
symptoms.  The examiner noted that his scarring was almost 
unnoticeable.  40 percent of the total exposed areas of his 
skin had old pitting scars.  There was no evidence of 
exfoliation, exudation, or itching.  

According to the law in effect prior to August 30, 2002, a 0 
percent evaluation is warranted when there is slight, if any 
exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation is warranted 
when there is exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  See 
38 C.F.R. Part 4, DC 7806 (2002).

The law in effect after August 30, 2002 reads as follows:

Diagnostic Code 7828:

        Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40  		percent or more of the face and neck . . 
. 30

	Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less  		than 40 percent of the face and 
neck, or; deep acne other than on the  		face and neck . 
. . 10

	Superficial acne (comedones, papules, pustules, 
superficial cysts) of  		any extent . . . 0

Or rate as disfigurement of the head, face, or neck (DC 
7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 

Diagnostic Code 7800:

Disfigurement of the head, face, or neck:

	With visible or palpable tissue loss and either gross 
distortion or  		asymmetry of three or more features or 
paired sets of features  		(nose, chin, forehead, eyes 
(including eyelids), ears (auricles),  		cheeks, lips), 
or; with six or more characteristics of disfigurement . . . 
80

	With visible or palpable tissue loss and either gross 
distortion or  		asymmetry of two features or paired sets 
of features (nose, chin,  		forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or;  		with 
four or five characteristics of disfigurement . . . 50

	With visible or palpable tissue loss and either gross 
distortion or  		asymmetry of one feature or paired set of 
features (nose, chin,  		forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or;  		with 
two or three characteristics of disfigurement . . . 30

	With one characteristic of disfigurement . . . 10

	Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation 			under §4.118, are:

Scar 5 or more inches (13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
		
Surface contour of scar elevated or depressed on palpation. 	
	
Scar adherent to underlying tissue. 		
Skin hypo-or hyper-pigmented in an area exceeding six square  
			inches (39 sq. cm.). 		
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in  			an area exceeding six square inches (39 
sq. cm.). 		
Underlying soft tissue missing in an area exceeding six 
square  			inches (39 sq. cm.). 		
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). 

After a careful review of the evidence of record, it is found 
that entitlement to a compensable evaluation prior to 
November 22, 2006, and in excess of 10 percent from November 
22, 2006 has not been established.  Prior to November 22, 
2006, there was no indication that his acne produced 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  Nor is there any indication that 
a compensable evaluation was warranted prior to November 22, 
2006 under the law in effect prior to August 30, 2002, or 
under the law that became effective August 30, 2002.  Again, 
there was no objective indication of exfoliation, exudation, 
or itching involving an exposed surface or extensive area, 
nor was there any suggestion that he had deep acne (deep 
inflamed nodules or pus-filled cysts).  Finally, there was no 
objective evidence of at least one characteristic of 
disfigurement; the evidence had shown that there were some 
pustules on the face, but there was no suggestion that these 
were in any way disfiguring.  

As of November 22, 2006, the veteran's acne was assigned a 10 
percent disability evaluation.  However, there was no 
indication that he had constant itching or exudation, 
extensive lesions or marked disfigurement.  There was no 
indication of deep acne (deep inflamed nodules or pus-filled 
cysts) affecting 40 percent or more of the face and neck.  
Finally, the evidence did not demonstrate the presence of 
visible or palpable tissue loss or any asymmetry of any 
facial features.  Nor were two characteristics of 
disfigurement present on objective examination.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation prior to November 22, 2006, or in excess of 10 
percent from November 22, 2006.  

In addition to the foregoing analysis regarding schedular 
disability evaluations we note that, under 38 C.F.R. 
§ 3.321(b)(1), ratings are to be based as far as practicable 
upon the average impairment of earning capacity.  However, in 
those exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case represents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The Board finds no exceptional circumstances in this case 
that would warrant referral for consideration of an 
extraschedular evaluation.  There is no evidence of record 
that indicates that any of the above service-connected 
disabilities has required frequent periods of hospitalization 
for their treatment.  There is also no objective evidence 
that would indicate that these disabilities have caused 
marked interference with employment; rather, his SSA records 
reflect that he is disabled primarily by nonservice-connected 
schizophrenia.  As a consequence, referral for extraschedular 
evaluations is not justified.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
a bilateral knee disability prior to November 22, 2006, is 
denied.

Entitlement to an evaluation in excess of 30 percent for a 
right knee disability from November 22, 2006, is denied.

[Continued on Next Page]


Entitlement to an evaluation of 30 percent for a left knee 
disability from November 22, 2006, is granted.

Entitlement to an initial compensable evaluation for a left 
ankle disability through November 22, 2006, and in excess of 
10 percent from November 22, 2006, is denied.

Entitlement to an initial compensable evaluation for herpes 
is denied.

Entitlement to an initial compensable evaluation for acne 
through November 22, 2006, and in excess of 10 percent from 
November 22, 2006, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  




Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


